Citation Nr: 0918629	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
residuals of shrapnel wound scars, left knee.

2.  Entitlement to a compensable initial evaluation for 
residuals of shrapnel wound scars, right lower leg.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 2004, October 
2004, and April 2005 by a Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in September 2007.  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) and the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran testified before the undersigned AVLJ in 
September 2007 in connection with the current claims.  In 
particular, the Veteran indicated that the condition of his 
aforementioned service-connected disabilities had worsened 
and that this decline warranted higher disability 
evaluations.

I.  Shrapnel Wound Residuals

The Veteran was originally granted service connection for 
residuals of shrapnel wound scars, right lower leg in a 
rating decision dated January 2004.  The RO evaluated the 
Veteran's disability as a non-compensable disability under 38 
C.F.R. § 4.118, Diagnostic Code 7805 and assigned an 
effective date of June 30, 2003.  In a rating decision dated 
October 2004, the RO also awarded service connection for 
residuals of shrapnel wound scars, left knee, and assigned a 
non-compensable rating under the same diagnostic code, 
effective February 11, 2004.  The Veteran timely perfected 
this appeal.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) held that when a Veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

Here, the Board finds that a new VA examination is warranted 
to assess the severity of the residuals of his service-
connected shrapnel wounds.  As noted above, the RO originally 
rated the residuals of the Veteran's shrapnel wounds (i.e., 
left knee and right lower leg) under Diagnostic Code 7805.  
This particular code provision directs the rater to evaluate 
scars based on limitation of motion of the affected part.  
The Veteran has not been afforded a VA examination since 
December 2003.

Furthermore, the Veteran testified that his shrapnel wounds 
had worsened since his last examination.  The Veteran should 
be afforded a new VA examination to assess the severity of 
his service-connected shrapnel wound disabilities.  In 
particular, the examiner should evaluate the severity of 
Veteran's conditions using all of the following disability 
examination worksheets: (1) joints; (2) muscles; and (3) 
scars.  The examiner must provide a complete rationale for 
any stated opinions.





II.  PTSD

The RO also awarded service connection for PTSD in a rating 
decision dated April 2005.  The RO evaluated the Veteran's 
psychiatric disability under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 as 30 percent disabling, effective July 21, 2004.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green, supra.  The 
Court held that when a Veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olson, 
supra.   

Here, the Board finds that a new VA examination is warranted 
to assess the severity of the Veteran's PTSD.  In this case, 
the Veteran has not been afforded a VA examination since 
March 2005.  The Veteran testified that his PTSD had worsened 
since his last examination.  The Veteran should be afforded a 
new VA examination to assess the severity of his service-
connected PTSD.  The examiner must provide a complete 
rationale for any stated opinion.

The Veteran also receives medical care through VA at the Ft. 
Worth VA medical facility.  VA is required to make reasonable 
efforts to help a Veteran obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA-generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Thus, VA must 
request all VA medical records pertaining to the Veteran that 
are dated July 28, 2006 to the present.




Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Ft. Worth, 
Texas VA medical facility and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from July 28, 2006 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran including evidence from any other 
VA facility identified by the Veteran, 
provided that the Veteran completes the 
required authorization forms.
 
2.  After the above development is 
completed, the Veteran should be afforded 
multiple VA examinations to assess the 
severity of his service-connected shrapnel 
wound disabilities.  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
testing should also be conducted at that 
time if deemed necessary by the examiner 
and the results of any testing done should 
be included with the findings from the VA 
examination. 

In particular, the examiner is asked to 
assess the severity of the Veteran's 
service-connected shrapnel wound 
disabilities.  The examiner is asked to 
use all of the following disability 
examination worksheets: (1) joints; (2) 
muscles; and (3) scars.  The examiner is 
also asked to express an opinion about the 
effect of the Veteran's shrapnel wound 
disabilities on his employment and 
activities of daily life, if any.  The 
examiner must provide a complete rationale 
for any stated opinion. 

3.  The RO should also make arrangements 
with an appropriate VA medical facility 
for the Veteran to undergo a psychiatric 
examination.  The examiner is asked to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.
 
In particular, the examiner is asked to 
assess the severity of the Veteran's 
service-connected PTSD.  The examiner is 
also asked to express an opinion about the 
effect of the Veteran's PTSD on his 
employment and activities of daily life, 
if any.  The examiner must provide a 
complete rationale for any stated opinion. 

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




